Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, and the Species of “3,5-diiodotyrosine” corrosion inhibitor and “tetrahydro-3,5-dimethyl-2H-1,3,5-thiadiazine-2-thione” corrosion inhibitor intensifier in the reply filed on 1 February 2022 is acknowledged.  The traversal is on the ground(s) that “The office action provided no sufficient reason or examples to support a conclusion that the species are indeed patentably distinct” (p.2); “It is respectfully submitted that a search of all the claims would not impose a serious burden on the Office” (p.3); and “The office action provides no evidence to show that the claimed product can be used as the office action alleges and the office action provides no examples in support of the conclusion. The office action simply states a conclusion” (p.3).  This is not found persuasive because:
First, regarding the patentably distinct nature of the Species, as in the Office Action, depending on the combination of chemicals elected, these would be expected to interact in different ways.  For example, a salt of a N,N-diallyl-N-benzyl dodecyl ammonium cation with methyl formate would interact differently than 3,5-diiodotyrosine with tetrahydro-3,5-dimethyl-2H-1,3,5-thiadiazine-2-thione, based on the vastly different chemical structures of each compound.
Second, regarding the serious burden, Applicant should note, because the different combinations would interact in different ways and require independent search for each combination, this creates a substantial search burden.
Third, regarding the “no evidence” for other uses, composition claim 16 plainly recites broadly including acids, corrosion inhibitor, intensifier, and surfactant, which would be applicable to other types of scales than the specific use of method claim 1.  It is possible that Applicant is somehow reading into claim 16 additional features not claimed, but as currently claimed, claim 16 would be capable of use for treating non-iron scales, and especially alternatively for use in acidizing while inhibiting corrosion.

Nevertheless, it appears that elected independent claim 1 would be allowable over the Prior Art (but faces 112 rejections as below unrelated to the Species Elections).  Accordingly, the Species Elections are hereby withdrawn.  The Restriction requirement is maintained.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there currently being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Independent claim 1 recites “biodegradable descaler solution.”
Upon consultation with the Specification, the Office observes that Applicant discloses “One metric by which a descaler solution may be considered environmentally-friendly is to be biodegradable. A standard method of determining biodegradability is the OCED 301B biodegradation test. This test inoculates a biodegradation solution containing the substances or solution to be tested with a microorganism and incubates the biodegradation solution in the dark or diffuse light. The amount of carbon dioxide produced is measured and compared to a calculated amount of carbon dioxide called the "theoretical CO2'. In order to be designated readily biodegradable, 70 % of dissolved oxygen content is removed from the biodegradation solution and 60 % of theoretical CO2 is produced. In some embodiments, the biodegradable descaler solution reaches a plateau of 75 to 99 %, preferably 77.5 to 95 %, preferably 80 to 90 %, preferably 81 to 87.5 % of theoretical CO2 by day 40 according to OECD 301B biodegradation test” (p.27, lines 13-23). 
Notably, this does not actually disclose a required definition for “biodegradable,” just “a” standard method to determine biodegradability, presumably one of a multitude of different possible methods.  Accordingly, it is unclear if the composition is considered “biodegradable” solely by virtue of the composition comprising water, HCl, formic acid, citric acid, corrosion inhibitor, corrosion inhibitor intensifier, and surfactant in the claimed amounts, or if “biodegradable” additionally requires some other compound(s) or feature(s) to be “biodegradable.”  Accordingly, the claim scope is rendered Indefinite.
Claims 2-14 are rejected by dependency, also failing to clarify if “biodegradable” is inherent or requires additional compounds.  In contrast, claim 15 provides a definition for biodegradability.
In response, Applicant should either: 
remove “biodegradable” from all claims 1-15 (if the composition is merely biodegradable by virtue of the claimed compounds) (e.g., “a/the 
add the desired definition for “biodegradable” into claim 1 (e.g., by adding “wherein 70% of dissolved oxygen is removed and 60% of theoretical CO2 is produced by the biodegradable descaler solution according to OECD 301B biodegradation test”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The closest Prior Art to the method, the reference to De Wolf (2013/0281329) discloses removing scale ([0016]) such as iron sulfide scale ([0017]) using a treatment fluid comprising hydrochloric acid, formic acid, and citric acid ([0073]), corrosion inhibitor ([0047]) at 0.1-2 vol% ([0048]), corrosion inhibitor intensifier ([0049]), and surfactants ([0034]) at 0.01-5 vol% ([0040]), wherein the fluid is biodegradable ([0129]).  However, this reference fails to teach the compounds provided in the specific concentrations as claimed, especially the specific amounts of 16-22.5 wt% HCl, 0.75-7.5 wt% formic acid, and 0.75-7.5 wt% citric acid as claimed.
The closest Prior Art to the composition, the reference to Oliveira (2016/0264849) discloses a treatment fluid comprising 1-3 wt% HF and up to 3-15 wt% HCl with formic acid and citric acid ([0123] and Table 1), corrosion inhibitor at 0.1-15 wt% ([0233]), corrosion inhibitor intensifier at 0.1-20 wt% ([0236]), and surfactant in common additive amounts ([0255]).  This reference appears to render obvious the claimed composition, only differing by small amounts in the acids, but Group II claims are withdrawn and not under examination.  For Group I, this reference fails to teach use for removing iron-containing scales.
The reference to Gupta (2009/0247431) discloses “An acid treatment composition is provided including a corrosion inhibitor and an optional corrosion inhibitor intensifier in an acidic solution” (abstract) that is “biodegradable” (Title) and comprises hydrochloric acid, formic acid, and citric acid ([0030]) and surfactant ([0021]).  However, this reference fails to teach use in removing iron-containing scales.
The reference to Reyes (2014/0287968) discloses removing scale (abstract) such as iron carbonate and iron hydroxides ([0061]) with a wellbore servicing fluid comprising hydrochloric acid and formic acid ([0037]), corrosion inhibitor ([0045]) at 0.05-3 wt% ([0049]), corrosion inhibitor intensifier ([0048]), and surfactant ([0040]) at 0.1-5 wt% ([0042]), wherein the composition is biodegradable by OECD 301B testing ([0075]).  However, this reference fails to teach providing citric acid, nor the specific amounts of 16-22.5 wt% HCl, 0.75-7.5 wt% formic acid, and 0.75-7.5 wt% citric acid as claimed.
The reference to Mahmoud (2017/0198198) describes an exemplary method of removing iron sulfide scale from oilfield components, including using hydrochloric acid and formic acid ([0081]), corrosion inhibitor ([0075]), and surfactant ([0071].  However, this reference provides the HCl and formic acid after contacting and dissolving the scale, and moreover this reference fails to provide citric acid or corrosion inhibitor intensifier.
The reference to Peng (2018/0347316) discloses a multi-stage treatment for iron sulfide scales (abstract) wherein the first stage includes a composition with formic acid and citric acid ([0011]), corrosion inhibitor ([0013]), and surfactant ([0015]).  Although this reference also provides additional corrosion inhibitors ([0015]) and hydrogen sulfide (H2S) scavenger ([0012]), this reference warns against using strong acids such as hydrochloric acid (HCl) ([0003]).  Also, this reference fails to provide corrosion inhibitor intensifier.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674